WATSON, Justice,
concurring in the writ denial:
Taking evidence from a purported expert “concerning the characteristics generally exhibited or lacking in a child molester” or any other type of criminal is dangerous business. First, every serious trial might turn into a battle between the State’s and the defendant’s experts. Next, the attention of the jury may well be confused and turned from the facts of the case at hand. Finally, such evidence is not sufficiently relevant to be admitted. I respectfully concur.